ON REHEARING
ELLIOTT, J.
A rehearing was granted in these consolidated cases in order that we might further consider our first finding that J. F. Robinson, appellant, was entitled to a credit on item, “To stumpage T. J. Addison tract, $100.00”, charged against him by D. H. Anderson Lumber Company in their account, they having been recognized as the owner of the timber in question. The re-examination has confirmed us in our previous opinion that Robinson is entitled to credit for this amount as held in our former opinion and decree herein.
For this reason our former opinion and decree herein is now reinstated and made the final judgment of this court.